Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1-10, and 21) in the reply filed on 3/2/2022 is acknowledged. However, contrary to Applicant’s election, claim 21 has been cancelled in the amendment filed on 3/2/2022. Therefore, only claims 1-10 are under consideration by the Examiner.
Applicant’s election of species: (i) Fc fusion QTY variant receptor protein wherein all or substantially all of the leucines (L) in each transmembrane domain are replaced with glutamines (Q), with traverse in the response filed on 3/2/2022 is acknowledged.  Applicant argues that as is clear from the specification, the identified species are not mutually exclusive, for example, SEQ ID NO. 1 replaces substantially all of the leucines, valines, isoleucines and phenylalanines in the transmembrane domains. Applicant’s argument is persuasive and the election of species is hereby withdrawn.
Claims 1-10 are under consideration by the Examiner.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 7/9/2021 and 3/2/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

	

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Carolyn S. Elmore on 3/7/2022.

5.	The application has been amended as follows:
IN THE SPECIFICATION:

On page 30, line 28, after “Sequence Analysis” delete “(http://www.cbs.dtu.dk/services/TMHMM/)”.
On page 7, line 12, after “the hydrophobic amino acids, L,”, delete “I V,”, substitute therefore --I, V,--.



IN THE CLAIMS:
	
Cancel claims 2-8, and 23-25 without prejudice.

Claim 1. (Currently amended)  (Currently Amended) A Fc fusion human CCR9 receptor protein variant comprising a Fc domain and one or more QTY CCR9 variant receptor domains wherein each transmembrane region of  human CCR9 receptor protein comprises the amino acid sequence of human CCR9 transmembrane domain in which each of the internal L, V, I and Fs in each transmembrane domain of human CCR9 receptor are replaced with Q, T, T and Y, respectively. 

6.	Claims 1, and 9-10 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a Fc fusion human CCR9 receptor protein variant comprising an Fc domain and one or more QTY CCR9 variant receptor domains wherein each transmembrane region of  human CCR9 receptor protein comprises the amino acid sequence of human CCR9 transmembrane domain in which all of the internal L, V, I and Fs in each transmembrane domain of human CCR9 receptor are replaced with Q, T, T and Y, respectively. The claimed protein variant is free of the prior art based on its amino acid sequence (SEQ ID NO:6). Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the receptor protein variant of the present invention can be used clinically as decoy therapy to rapidly remove excessive chemokines in the setting of hyperactive 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646